NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on August 26, 2022.  
The previous rejection of claims 1-20 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
The previous rejection of claims 1-20 under 35 USC 101 has been withdrawn in view of Applicants’ amendments.
Claims 1-5, 8-14, and 16-19 are pending and allowable.
Information Disclosure Statement:  The information disclosure statement filed August 26, 2022, has been considered by the Examiner.
Allowed Claims:  Claims 1-5, 8-14, and 16-19 are allowed, wherein claims 1, 11, and 16 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 1, the prior art of record, alone or combined, neither anticipates nor renders obvious a method for generating instructions for performing warehouse operations for fulfilling orders, the method comprising: receiving, by a computer system, order data that represents a plurality of ordered items for delivery to a location; selecting, by the computer system, from a data store of first policies, a selected first policy, each first policy in the data store of first policies including different rules for grouping items represented in the order data into item units; transforming, by the computer system, at least a portion of the order data into first output data that includes item unit data that defines a plurality of item units in which items represented in the order data have been grouped, comprising (i) receiving first parameter values that correspond to parameters accepted by the selected first policy, (ii) generating the first output data, based on rules associated with the selected first policy and according to the first parameter values, and (iii) adding, to a data pool that is maintained for use by multiple different downstream policies, the first output data that includes the item unit data, wherein each item unit datum in the item unit data represents a grouping of items represented in the order data according to an execution of the rules of the selected first policy using the first parameter values; selecting, by the computer system, from a data store of second policies, a selected second policy, each second policy in the data store of second policies including different rules for performing initial operations on an item unit for moving the item unit through a warehouse; annotating, by the computer system, the item unit data, comprising (i) receiving, from the data pool to which the first output data has been added, second parameter values that correspond to parameters accepted by the selected second policy, (ii) for each item unit, based on rules associated with the selected second policy and according to the second parameter values, modifying an item unit datum that represents the item unit to include annotated information that corresponds to the initial operations to be performed on the item unit for moving the item unit through the warehouse, and (iii) adding, to the data pool, second output data that includes the annotated item unit data, wherein each annotated item unit datum in the item unit data represents a grouping of items represented in the order data that is to be moved through the warehouse according to an execution of the rules of the selected second policy using the second parameter values; selecting, by the computer system, from a data store of third policies, a selected third policy, each third policy in the data store of third policies including different rules for performing subsequent operations on the item unit for packing the item unit into a container; annotating, by the computer system, the item unit data, comprising (i) receiving, from the data pool to which the first output data and the second output data has been added, third parameter values that correspond to parameters accepted by the selected third policy, and (ii) for each item unit, based on rules associated with the selected third policy and according to the third parameter values, modifying the item unit datum that represents the item unit to include annotated information that corresponds to the subsequent operations to be performed on the item unit, wherein each annotated item unit data represents a grouping of items represented in the order data that is to be packed into a container according to an execution of the rules of the selected third policy using the third parameter values; generating, by the computer system, instructions for (i) grouping items represented in the order data into item units, based on the item unit data that defines the plurality of item units per the selected first policy, (11) moving the item units through the warehouse, based on the annotated information that corresponds to the initial operations to be performed on the item units per the selected second policy, and (iii) packing the item units into containers for delivery to the location, based on the annotated information that corresponds to the subsequent operations to be performed on the item units per the selected third policy; performing an automated simulation using the generated instructions for (i) grouping items represented in the order data into item units, (ii) moving the items units through the warehouse, and (iii) packing the item units into containers for delivery to the location; determining simulation results for the automated simulation; evaluating the simulation results based on one or more metrics; and modifying one or more of the selected first policy, the selected second policy, and the selected third policy, based on evaluating the simulation results, wherein selecting the selected second policy and the selected third policy is based on selection rules that (i) specify policies based on the order data, and (ii) define combinations of first, second, and third policies, wherein the combinations are defined based at least in part on a comparison of simulation results of previously performed simulations of warehousing operations for fulfilling orders.
With respect to claims 11 and 16, the prior art of record, alone or combined, neither anticipates nor renders obvious, a system and a non-transitory computer-readable storage medium reciting similar limitations.
Discussion of Prior Art:  US 2005/0075952 A1 to Zhang et al. is directed to a system to determine the best transportation guidelines for shipping a set of resources from a source location to a target location.  However, Zhang, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 16 and in particular the above-noted features.
US 2018/0200761 A1 to Putcha et al. is directed to end-to-end optimization for the loading of delivery vehicles with merchandise items at merchandise distribution centers.  However, Putcha, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 16 and in particular the above-noted features.
US 2020/0283245 A1 to Gualtieri et al. is directed to generating a preliminary packing solution based on loading constraints and by applying a simulated placement for the items in the container in order to generate a final packing solution.  However, Gualtieri, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 16 and in particular the above-noted features.
US 9,171,277 B2 to Rutt et al. is directed to generating a plan for loading a variety of objects into a container using models for each object and generating an optimized sequence for loading the objects into the container.  However, Rutt, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 16 and in particular the above-noted features.
US 10,409,931 B1 to Gottin et al. is directed to simulating combinatorial processes, such as logistics processes, and to automatically combining simulation results of various subprocesses. However, Gottin, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 16 and in particular the above-noted features.
US 7,574,365 B2 to Miller et al. is directed to providing delivery of consumer products from a consumer products goods company including receiving an order, retrieving one or more products in the order, and loading the products into a transport vehicle based on vehicle space optimization instructions.  However, Miller, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 16 and in particular the above-noted features.
US 6,332,098 B1 to Ross et al. is directed to staging and shipping articles of freight using a radio frequency tag to receive and store transactional data regarding the articles of freight.  As each article of freight is transferred from one location to another within the facility, the transactional data from each tag is read and stored and the articles of freight are sequentially loaded, based on the transactional data.  However, Ross, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 16 and in particular the above-noted features.
US 10,745,164 B2 to Prahlad et al. is directed to automated manufacturing and material handling including the automated configuration, transport, storage, management, and delivery of items utilizing reconfigurable bins, totes or containers constructed, reconstructed, and transported with automated warehousing systems in real time where the tote is optimally manipulated as part of a just-in-time warehousing operation for material storage and handling. However, Prahlad, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 16 and in particular the above-noted features.
CN 109583800 A to Li et al. (translation included) is directed to a method for sorting parcels in a logistics warehouse including carrying out, picking, and packing control and moving the order through the warehouse.  However, Li, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 16 and in particular the above-noted features.
The article titled “NextGen Technologies: Building the Supply Chains of the Future,” by Gary Forger, Supply Chain Management Review, September/October 2018, is directed to an overview of new technologies for automating the supply chain including artificial intelligence and blockchain.  However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 16 and in particular the above-noted features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625